DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/551173, filed on 08/26/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 6,070,700 to Nagel (henceforth referred to as Nagel).
Regarding claims 1-14, Nagel discloses a device for actuating first and second movable doors (i.e. Fig. 1, ref. 2 and 3, respectively), comprising 
a coupling mechanism (i.e. Fig. 2, ref. 1) fastenable to the first door (i.e. Fig. 1, ref. 2); and 
a plate unit (i.e. Fig. 2, ref. 4.1) cooperating with the coupling mechanism and fixable onto the second door, the plate unit including a counter-element (i.e. Fig. 2, ref. 4.2), 
the coupling mechanism including: 

an adjusting device (i.e. Fig. 2, ref. 18-23) that moves the coupling element from the drawn back position to the position coupled with the counter-element in the direct transverse to the first door. 
Wherein the coupling element is in the form of a plate (i.e. Fig. 2, ref. 1.1.1). 
Wherein the adjusting device moves the plate in a direction transverse to the plate (i.e. Fig. 2, in the X direction). 
Wherein the adjusting device comprises a stationary component (i.e. Fig. 2a, ref. 1.1.3) and a movable component (i.e. Fig. 2a, ref. 18, 19, 20, 21) coupled to the coupling element and that moves relative to the stationary component to enable the coupling element to move between the drawn back position and the position coupled with the counter-element.
Wherein the coupling element of the coupling mechanism and the counter-element of the plate unit are magnetic whereby magnetic adhesive force is generated between the coupling element and the counter-element when the coupling element is coupled with the counter-element (i.e. Column 3, line 57-Column 4, line 32).
Wherein the coupling mechanism further comprises a connection (i.e. Fig. 2, ref. 22) configured to connect the coupling mechanism to a drive element (i.e. Fig. 2, ref. 23). 

Wherein the coupling mechanism further comprises a base plate (i.e. Fig. 2a, ref. 1.1) fastened to the first door, the coupling element being movable in a direction (i.e. Fig. 2a, in the X direction) to the base plate. 
Wherein the adjusting device is fitted to the base plate and comprises a carriage having at least one guide rod (i.e. Fig. 2a, ref. 1.1.3 serves as guide rod) and a swivel element (i.e. Fig. 1a, hinge points of ref. 18, 19, 20, 21) hingedly connected to the at least one guide rod such that movement of the at least one guide rod causes movement of the coupling element in the direction perpendicular to the base plate. 
Wherein the carriage is configured to be movable in a direction transverse (i.e. Fig. 2a, in the X direction) to the base plate upon movement of the transfer element. 
Wherein the first door is a cable door (i.e. Fig. 1, ref. 2) and the second door is a shaft door (i.e. Fig. 1, ref. 3) of a building in which the elevator cabin is installed. 
Wherein the coupling mechanism is positioned relative to the first door (i.e. Fig. 1, ref. 1 and 2) such that the coupling element is movable in the direction transverse to the first door. 
Wherein the device is for a lift system (i.e. Title).

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654